Citation Nr: 0737958	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  98-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for carcinoma of the 
right kidney, with a status-post nephrectomy, to include as 
due to exposure to ionizing radiation.

3.  Entitlement to service connection for prostate cancer, 
with residuals of a transurethral resection of the prostate, 
to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney





WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, through the VA's Appeals 
Management Center (AMC) in Washington, D.C.  The remand was 
for the purpose of facilitating certain evidentiary and 
procedural development.  

As explained in more detail below, it is apparent that not 
all of the development requested by the Board was completed.  
Under this circumstance, the appeal must be REMANDED again to 
the RO via the AMC.  VA will notify the appellant if further 
action is required.


REMAND

In the instant case, the veteran maintains that he 
participated in Atomic Bomb Tests "Abel" and "Baker", 
which consisted of work as a machinist in a support status 
during Operation CROSSROADS, machining parts used to assemble 
the test bombs.  He specifically contends that he experienced 
occupational exposure to ionizing radiation due to his 
presence at the base where radioactive materials were stored.  
According to the veteran, due to his radiation exposure, he 
subsequently developed skin cancer, carcinoma of the right 
kidney, and prostate cancer.  

In the February 2007 remand decision, the Board directed the 
RO to undertake several actions.  Among the requested actions 
were the RO's initiation of contact with the Defense Threat 
Reduction Agency (DTRA) regarding any information held by 
that organization pertaining to the veteran's claimed 
radiation exposure, to include the amount of radiation to 
which he may have been exposed, as well as the RO's 
solicitation of an opinion from the VA's Under Secretary of 
Health as to the radiation dose estimate, pursuant to 
38 C.F.R. § 3.311(a)(2)(iii).  

The Board recognizes that the RO had previously contacted the 
Defense Special Weapons Agency (DSWA) in January 1997 
regarding the veteran's claimed radiation exposure.  In the 
January 1997 response letter, the DSWA stated that during the 
veteran's period of service from September 1945 to December 
1946, the United States conducted Operation CROSSROADS, an 
atmospheric nuclear test series at Bikini Atoll, Marshall 
Islands, in July and August 1946.  Test ABLE was detonated on 
July 1, 1946, and Test Baker was detonated on July 25, 1946.  
Morning reports from the 1st Ordnance Squadron Special 
(Aviation), Roswell Army Air Field, New Mexico, indicated 
that the veteran was attached on February 16, 1946 from the 
146th Army Air Force Base Unit (AAFBU), Selfridge Army Air 
Field, Michigan.  He returned to the 146th  AAFBU on July 22, 
1946.  While attached to the 1st Ordnance Squadron Special 
(Aviation), the veteran was placed on temporary duty at 
Sandia Base, Albuquerque, New Mexico, from April 6 to July 
17, 1946.  In summary, according to the DSWA, available 
historical records did not document the veteran's presence at 
Bikini Atoll during Operation CROSSROADS or the nature of his 
duties while on temporary duty at Sandia Base.  After a 
careful search of available dosimetry data, the DSWA stated 
that they found no record of radiation exposure for the 
veteran.  

In light of the above, the Board notes that the dose estimate 
obtained from the DSWA apparently pertained to the veteran's 
participation in atmospheric nuclear testing.  The DSWA did 
not provide a dose estimate, but instead, indicated that 
there was no record of exposure, since the veteran was not 
preset at the test site.  However, in this case, the veteran 
is not claiming that he was exposed to radiation at the 
Bikini Atoll test site; rather, he maintains that he 
experienced occupational exposure to radiation due to his 
presence at the base where radioactive materials were stored.  
Based on the service personnel evidence of the veteran's work 
as a machinist in a support status during Operation 
CROSSROADS, the Board remanded this case so that a referral 
for a dose estimate could be accomplished.  Accordingly, as 
stated above, by the February 2007 Board remand decision, the 
RO was to contact the DTRA and obtain radiation dose date 
specific to the veteran and his duty in support of Operation 
CROSSROADS.  The RO was also requested to solicit an opinion 
from the VA's Under Secretary of Health as to the radiation 
dose estimate, pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  
Such actions were not completed, or for that matter 
attempted, prior to the return of the file to the Board.  
These omissions represent a violation of the holding in 
Stegall v. West, 11 Vet. App. 268, 270 (1998) (remand by the 
Board confers upon the veteran or other claimant, as a matter 
of law, the right to compliance with the Board's remand 
order), requiring remand for corrective action.               

Accordingly, the case is REMANDED for the following action:

1.  Contact the DTRA and obtain radiation 
dose data specific to the veteran and his 
duty in support of Operation CROSSROADS, 
to specifically include machining parts 
used to assemble the test bombs and being 
present at the base where radioactive 
materials were stored.  Associate all 
documents received with the claims file.   

2.  Thereafter, make a determination as to 
whether the veteran was exposed to 
ionizing radiation, and if so, proceed 
with additional development prescribed by 
38 C.F.R. § 3.311, including referral to 
the Under Secretary for Benefits.

3.  Lastly, readjudicate the veteran's 
claims of entitlement to service 
connection for skin cancer, carcinoma of 
the right kidney, with a status-post 
nephrectomy, and prostate cancer, with 
residuals of a transurethral resection of 
the prostate, all to include as due to 
exposure to ionizing radiation, based on 
all the evidence of record and all 
governing legal authority.  If any benefit 
requested on appeal is not granted, a 
supplemental statement of the case must be 
issued to the veteran and his 
representative.  A reasonable period of 
time for a response should then be 
provided.  The case must thereafter be 
returned to the Board for final appellate 
consideration.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



